  Case 17-27469       Doc 27     Filed 05/13/19 Entered 05/13/19 20:14:54         Desc Main
                                   Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

PHILLIPS METALS, INC.,                    Bankruptcy No. 17-27469

                      Debtors.            Honorable Pamela S. Hollis



                       TRUSTEE’S CERTIFICATE OF SERVICE FOR
                         NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #26) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on May 13, 2019.

Dated: May 13, 2019                          Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of
                                             PHILLIPS METALS, INC,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 17-27469            Doc 27        Filed 05/13/19 Entered 05/13/19 20:14:54                        Desc Main
                                           Document     Page 2 of 2




Mailing Information for Case 17-27469

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this case.

        Mazyar M Hedayat mhedayat@mha-law.com, eshepherd@mha-law.com;jyoung@mha-
         law.com;g1250@notify.cincompass.com
        Matthew L. Hendricksen mhendricksen@plunkettcooney.com, lsavitch@plunkettcooney.com
        Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
        Amy T Ryan atr@mllfpc.com

Manual Notice List

                                  Indiana Department Of Revenue
                                        Bankruptcy Section
                                         100 N Senate Ave
                                       Indianapolis, In 46204

                            Illinois Department Of Employment Security
                                  33 S State St., 10Th Flr Coll. Bkry
                                       Chicago, Illinois 60603
                                        Attn. Amelia T. Yabes

                                    Maple Lane Properties, Llc
                                      C/O Michael D. Weis
                                          Po Box 1166
                                    Northbrook, Il 60065-1166

                                     James Steel & Tube Co.
                                    Avis Industrial Corporation
                                       1909 S. Main Street
                                           Po Box 548
                                         Upland, In 46989

                                   American Express Bank, Fsb
                                    C/O Becket And Lee Llp
                                          Po Box 3001
                                    Malvern Pa 19355-0701

                                  Marcegaglia (China) Co., Ltd.
                                  Buchanan Ingersoil & Rooney
                                         C/O T Shulsky
                                   301 Grant St., 20Th Floor
                                      Pittsburgh, Pa 15219

                          Illinois Department Of Revenue-Bankruptcy Unit
                                           P.O. Box 19035
                                      Springfield, Il 62794-9035

                                      States Resources Corp.
                                        2211 S 156Th Cir
                                        Omaha, Ne 68130

                                      Phillips Metals, Inc.
                                          PO Box 1373
                                    Plainfield, IL 60544-1373
